894 So. 2d 1087 (2005)
Rayfield LANE, Petitioner,
v.
FLORIDA PROBATION COMMISSION, Respondent.
No. 1D04-2654.
District Court of Appeal of Florida, First District.
March 8, 2005.
Rayfield Lane, pro se, petitioner.
Kim M. Fluharty, General Counsel, and Susan Schwartz, Assistant General Counsel, Florida Parole Commission, Tallahassee, for respondent.
PER CURIAM.
Because the petition for writ of habeas corpus filed below set forth a prima facie basis for relief, the circuit court erred in summarily denying the petition without issuing an order to show cause. Fla. R. Civ. P. 1.630(d). Accordingly, we grant the petition for writ of certiorari, quash the circuit court's order and remand this cause for further proceedings.
WEBSTER, PADOVANO and HAWKES, JJ., concur.